Citation Nr: 1628343	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-24 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from April 1954 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that reopened the Veteran's service connection claim, however continued to deny service connection for low back disability.  In November 2013, the Veteran filed a notice of disagreement by way of a VA Form 21-0958.  In June 2014, the RO issued a statement of the case, and later that month, the Veteran filed his substantive appeal (VA Form 9).  On the VA Form 9, the Veteran requested a Board hearing by live videoconference hearing.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, there is a separate paperless, electronic (Virtual VA) file associated with the Veteran.  A review of the Virtual VA file reveals duplicative evidence of that contained in VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

This matter must be remanded to afford the Veteran the opportunity to testify at a Board hearing.  As noted above, in his June 2014 substantive appeal, the Veteran requested a Board videoconference hearing.  The Veteran was scheduled for a hearing to be held on April 5, 2016; however, correspondence received on April 5, 2016 from the Veteran's representative, on behalf of the Veteran, requested that the videoconference be rescheduled as there was a medical emergency and the Veteran was unable to attend.  Based on this circumstance, the Board finds that good cause has been presented for the requested change in hearing date.  See 38 C.F.R§ 20.704(c) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  He and his representative must be given advance notice of the date, time, and location of the hearing.  A copy of the hearing notice letter should be placed in the claims file.  If, for whatever reason, the Veteran changes his mind and withdraws his request for a hearing or does not appear for the hearing on the date scheduled, this should also be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




